Citation Nr: 1015667	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-37 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for irritable bowel 
syndrome (IBS).

2.  Entitlement to service connection for IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

The Veteran served on active duty from October 1983 to 
October 2003.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO denied the 
Veteran's application to reopen his claim for service 
connection for IBS, claimed as gastroenteritis/unexplained 
diarrhea.

In its August 2007 supplemental statement of the case (SSOC), 
the RO reopened the claim and denied it on the merits.  
Regardless of the RO's actions, the Board must initially 
determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying 
an identical analysis to claims previously and finally 
denied, whether by the Board or the RO).  Only where the 
Board concludes that new and material evidence has been 
received does it have jurisdiction to consider the merits of 
the claim.  Hickson v. West, 11 Vet. App. 374, 377 (1998).

The Veteran requested a hearing before the Board in 
Washington, D.C., and one was scheduled for March 2010.  
However, the Veteran failed to appear for the hearing, and 
his request will therefore be considered withdrawn.  
38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO denied service 
connection for IBS (claimed as gastroenteritis).  The Veteran 
did not appeal this decision.

2.  Evidence received since the March 2004 decision is 
relevant and probative of the issue at hand and addresses one 
of the bases for the prior denial.

3.  The Veteran has IBS that is related to service.
CONCLUSIONS OF LAW

1.  The March 2004 decision that denied the claim for service 
connection for IBS (claimed as gastroenteritis) is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the March 2004 decision is new 
and material and the claim for service connection for IBS is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  IBS was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

As the Board is granting the application to reopen and the 
underlying claim on the merits, the application to reopen and 
claim are substantiated, and there are no further VCAA duties 
with regard to them.  Wensch v. Principi, 15 Vet App 362, 
367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).


Analysis

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7105(c).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been 
submitted the Board looks to the evidence submitted since the 
last final denial of the claim on any basis.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

At a September 2003 VA discharge examination, the Veteran was 
diagnosed with IBS.  The STRs showed symptoms of and 
treatment for pain, cramping, and diarrhea, and multiple 
diagnoses of gastroenteritis and acute gastroenteritis.  
However, the RO denied service connection for IBS (claimed as 
gastroenteritis) because the available medical evidence 
failed to establish gastroenteritis or IBS as a permanent or 
chronic disability.

Since the March 2004 denial, the evidence received has 
included VA treatment notes and the March 2007 VA-authorized 
examination report.  The VA treatment notes contain diagnoses 
of possible IBS, mixed IBS and lactose intolerance, and 
possible functional bowel disorder in the realm of IBS with 
possible component of lactose intolerance and heightened 
gastrocolic reflux that can be triggered by ingestion of high 
levels of dietary fat.  The March 2007 VA-authorized examiner 
found that the Veteran does not have IBS, but, rather, 
lactose intolerance, gastrointestinal intolerance to 
Gemfibrozil, a medication the Veteran took for elevated 
triglycerides, and gastric colic reflux after eating large 
meals.

At the time of the prior decision, there was evidence 
establishing a diagnosis of IBS while in service.  The RO 
denied the claim on the basis that a chronic disorder had not 
been established.  The Veteran was informed of the decision 
and the right to appeal it.  In the absence of an appeal, 
this denial became final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  Since that determination, the Veteran has 
applied to reopen the claim. 

Given that the basis for the prior denial was the absence of 
chronic IBS, and the evidence since the denial includes 
another diagnosis of IBS as well as additional treatment for 
gastrointestinal symptoms, the Board finds that this new 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, this evidence cures one of 
the evidentiary defects that was a basis for the prior 
denial.  This evidence is therefore new, material, and serves 
to reopen the claim.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the Veteran was treated for gastrointestinal 
symptoms on multiple occasions in service.  For example, 
diarrhea was noted and gastroenteritis was diagnosed in 
November 1984, October 1985, July 1986, June 1993, August 
1994, and March 1996.  There were no gastrointestinal 
abnormalities noted in multiple in-service examination 
reports, including in August 1988, September 1991, June 1994, 
and January 1999, and the Veteran indicated in the reports of 
medical history contemporaneous to these examinations, as 
well as March 1999 and September 2001 reports of medical 
history, that he did not have and had never had frequent 
indigestion or stomach, liver, or intestinal trouble.

On the September 2003 VA pre-discharge examination, the 
Veteran indicated that he had nausea and vomiting as often as 
once per week, usually brought on by gastroenteritis, and 
frequent stomach pain and abdominal cramps.  He indicated 
that there was no functional impairment from the condition 
but that it had resulted in two weeks lost time from work.  
There was no tenderness on examination of the abdomen.  In 
the diagnosis section, the examiner wrote, "For the 
claimant's claimed condition of gastroenteritis, the 
diagnosis is irritable bowel syndrome.  The subjective 
factors are history.  The objective factors are none.  It 
does not cause significant anemia.  It does not cause 
malnutrition."  The examiner also noted that nausea and 
vomiting occurred only rarely.

Thus, the Veteran had gastrointestinal symptoms including 
diarrhea during service and was diagnosed with 
gastroenteritis and, near the time of separation, with IBS.  
Post-service treatment records contain multiple complaints of 
diarrhea and abdominal pain.  A June 2005 VA treatment note 
indicated that the Veteran denied gastrointestinal upset but 
an October 2005 VA treatment note indicated that he continued 
to experience diarrhea.  An October 2005 VA treatment note 
indicated possible IBS, but that stool studies would be 
checked.  A January 2006 VA addendum indicated that the 
Veteran's diarrhea was much improved but that he still wanted 
to know why it had continued for the past  year.  The nurse 
who prepared the addendum indicated that she told the Veteran 
that his treating VA physician was unsure as to why he had 
diarrhea because the "gold standard workup" had come back 
negative/normal.  A March 2006 VA treatment note indicated 
that the Veteran's bowel pattern had improved upon initiating 
fiber therapy, that avoiding milk products seemed to help, 
and that consuming fatty or rich foods tended to make his 
diarrhea worse.  He added that as long as he eats a healthy 
diet, his bowel movements are fairly normal.  The physician 
who prepared the March 2006 note concluded, "Based on these 
observations I suspect the pt harbors a functional bowel 
disorder in the realm of 'irritable bowel syndrome.'"  He 
added that the Veteran may have a component of lactose 
intolerance and a heightened gastrocolic reflux that can be 
triggered by the ingestion of high levels of dietary fat.  An 
August 2006 treatment note by the Veteran's treating VA 
physician indicated that the physician told the Veteran that 
he has probable mixed component of IBS and lactose 
intolerance.  A February 2007 ultrasound showed only 
gallstone, and in May 2007, the Veteran denied postprandial 
discomfort, nausea, and vomiting.

The above diagnoses of suspect, possible, or probable IBS 
along with lactose intolerance and gastrocolic reflux are 
stated in uncertain terms or do not include detailed reasons 
for their conclusions.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning); Winsett v. West, 
11 Vet. App. 420, 424 (1998) (terminology equivalent to "may 
or may not" is an insufficient basis for an award of service 
connection).  However, the diagnosis of probable IBS, even 
though mixed with lactose intolerance, by a physician, is 
entitled to at least some probative weight.  See Hogan v. 
Peake, 544 F.3d 1295, 1297-1298 (Fed. Cir. 2008) (the Board 
may discount the value of an ambiguous medical opinion, but 
must consider such an opinion, if rendered by a competent 
professional, as competent evidence).

The most detailed opinion as to the nature and etiology of 
the Veteran's current gastrointestinal symptoms is that of 
the March 2007 VA-authorized examiner.  He noted that IBS is 
a "waste basket" diagnosis, i.e., that it is given when 
there is no other pathology or causes related to the 
condition other than chronic diarrhea or constipation or 
both.  He noted the prescription of Gemfibrozil in service 
and a direct correlation between taking this medication for 
three years and the onset of diarrhea.  He noted that the 
Veteran currently takes Niacin, which has gastrointestinal 
upset as a common side effect.  He also noted the gastrocolic 
reflux diagnosis and wrote that this "is not any true 
pathology but a normal response to a large meal wherein the 
colon and rectum are stimulated after a large mean expands 
the stomach to a certain size."  He also noted the Veteran's 
statements that when he eats small meals, his symptoms do not 
occur.  The March 2007 VA-authorized examiner thus concluded 
that the Veteran's diarrhea were caused by Gemfibrozil 
treatment during service and have improved somewhat off of 
the medication, but that he now had a residual chronic 
gastric colic reflux due to his three years on Gemfibrozil.  
The diagnosis was chronic diarrhea secondary to the use of 
Gemfibrozil and gastrocolic reflux.  In a March 2007 
addendum, the VA-authorized examiner clarified that the 
Veteran does not have IBS, that he had gallstones which can 
cause abdominal pain, that he has lactose intolerance with 
diarrhea, bloating, and pain when consuming food that 
contains milk or cheese, that he has gastrointestinal 
intolerance to Gemfibrozil and his gastrointestinal side 
effects have significantly improved after stopping this 
medication, and that the Veteran has gastrocolic reflux after 
large meals, which subsides when eating small meals instead.

Significantly, however, the March 2007 VA-authorized examiner 
indicated that he had reviewed only the post-service medical 
records and the September 2003 pre-discharge examination.  He 
noted that there was no mention of chronic diarrhea, but he 
did not address the many gastrointestinal symptoms, including 
diarrhea, and diagnoses in service well before the 
prescription of medication in 2003.  Given that his opinion 
as to the nature and etiology of the Veteran's current 
gastrointestinal symptoms was based in large part on the 
correlation between the prescription of medication and the 
onset of diarrhea, and this factual assumption is undercut by 
the STRs which the March 2007 VA-authorized examiner did not 
review, the Board finds that his opinion is not probative of 
the dispositive issue in this case, i.e., whether the Veteran 
has IBS or a gastrointestinal disability related to his in-
service symptoms or diagnosis of IBS.  Cf. Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  The Board is 
left with the in-service diagnosis of IBS and the post-
service diagnosis of probable IBS, along with other diagnoses 
of less certainty.  Given the diagnosis of IBS near the end 
of service in September 2003, and the post-service diagnosis 
of probable IBS less than three years later, service 
connection for IBS is warranted.  Cf. Groves v. Peake, 524 
F.3d 1306, 1309-1310 (2008) (medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence shows that a veteran had a 
chronic condition in service and that he still has the same 
chronic condition).  In reaching this determination, the 
Board notes that the treatment record that establishes that 
the Veteran has a functional bowel disorder was prepared by a 
staff member of VA's gastroenterology service, while the 
March 2007 VA-authorized examination report does not indicate 
that the examiner has any particular expertise in this field.  
Service connection for IBS is therefore warranted. 

The Board notes that, although the Veteran was diagnosed with 
gallstones, he has not claimed that these were due to service 
or that they manifested within the one-year presumptive 
period.  See 38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).  
Consequently, consideration of the issue of service 
connection for gallstones, or referral of this issue to the 
RO, is unnecessary.


ORDER

The application to reopen a claim for service connection for 
irritable bowel syndrome is granted.

Entitlement to service connection for IBS is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


